     Case 4:19-cv-00139-RSB-CLR Document 120 Filed 09/24/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


 MICHAEL J. CASTLE-FOSTER,

                Plaintiff,

          v.                                  CASE NO.: 4:19-cv-139

 CINTAS CORPORATION, et al.,

                Defendant.

                                  ORDER

      Before the Court are defendant’s Motion for Protective Order, doc.

57, plaintiff’s Motion to Compel, doc. 75, defendant’s Motion to Compel,

doc. 77, defendant’s Motion for an Independent Medical Examination,

doc. 78, and plaintiff’s Motion for a Hearing, doc. 84. In addition to these

motions, the parties have filed various “objections.” See, e.g., doc. 55, doc.

73. For the following reasons, the motions are DENIED with leave to

refile.

      As an initial matter, these motions were filed earlier in the year,

some prior to this Court’s first Order regarding the global pandemic.

Since that time, the parties have engaged in voluminous, if modified,

discovery practices, some of which appear to have obviated the disputes
    Case 4:19-cv-00139-RSB-CLR Document 120 Filed 09/24/20 Page 2 of 5




the parties seek to litigate.      For example, defendant’s Motion for

Protective Order sought to limit or modify the deposition of a potential

corporate representative, Elizabeth Thrasher, and sought permission to

redesignate certain individuals as corporate witnesses after the

conclusion of their deposition. See, e.g., doc. 57. At least some of these

depositions have occurred. See, e.g., doc. 73-17. And the Court has held

a settlement conference which has not – however unfortunately – born

fruit. Given the progress of the case, it is unclear which, if any, discovery

disputes remain outstanding.          Moreover, during the settlement

conference held on September 22, 2020, the parties indicated to the Court

the imminent potential for additional discovery motions.

     In the interest of judicial economy, the Court will require the

parties to consolidate their motions and, respectively, file a single

omnibus discovery motion.       Subject to the additional requirements

discussed below, the parties are DIRECTED to file their respective

consolidated motions within thirty days from the date of this Order. The

motions should contain every discovery dispute which remains pending

which the parties wish the Court to rule on. Any discovery dispute

arising prior to the date the motions are filed which is not raised in the
     Case 4:19-cv-00139-RSB-CLR Document 120 Filed 09/24/20 Page 3 of 5




respective omnibus motions will be deemed waived.                  These motions

should be no more than 40 pages in length.1 Each party is limited to 100

pages of exhibits per filing. The parties shall have the opportunity to

each file a single response subject to the same length restriction.

      Finally, the Court expressly discourages the parties from persisting

with their current approach to discovery disputes and warns the parties

that the Court is unlikely to modify the page limits expressed above. In

the topside briefs alone for the previously filed discovery motions the

parties filed 3,744 pages of argument and exhibits. This number does not

include in its count any responsive filings or exhibits (which are on their

own voluminous: defendants for example, filed 344 pages of argument

and documentation in response to plaintiff’s motion to compel, doc. 81),

or the objections the parties filed. Having briefly reviewed the filings,

the Court is, quite frankly, at a loss as to why the parties thought this

was either necessary or acceptable.2



1 To that end, the Court will preemptively waive the page limits in S.D. Ga. L. R.
7.1(a).

2 The Court acknowledges that the bulk of this number consists of the various
depositions and exhibits filed by plaintiff in his motion to compel, doc. 75. But
defendants are not innocent either having filed over 250 pages in their own motion to
compel, doc. 77.
     Case 4:19-cv-00139-RSB-CLR Document 120 Filed 09/24/20 Page 4 of 5




      Discovery disputes are real, and conflict between parties common.

Such disputes, however, are rarely so complicated that they merit the

submission of thousands of pages of exhibits. Disputes of that magnitude

are even more rare in personal injury cases stemming from automobile

accidents. The parties must appreciate that the Court reviews all the

exhibits they submit, not merely the portions cited in their briefs – an

effort the Court does its best to extend to every case before it. The burden

of reviewing submissions of this magnitude is significant, time-

consuming, and ultimately (in the case of these disputes) unreasonable

when considering the circumstances.3

      Some discovery disputes may require review of expansive records,

but not all do. In order to avoid the waste of valuable judicial—and

ultimately public—resources, the Court requires extraordinary proof to

justify the filing of such an extraordinary volume of documents. If either

party wishes to submit more than 100 pages of exhibits in support of their

omnibus motion, they must move for leave.               Any such motion must



3 Frustration with parties’ conduct in discovery is often lamented by the district
courts. See, e.g., Align Technology, Inc. v. Clearcorrect, Inc., Case No. CV411-695,
doc. 237 (S.D. Tx. Dec. 12, 2018) (“This is my oldest and least favorite case. Please
stop trying to become my least favorite lawyers.”) To be clear, this Court is not yet
at that point in the instant case.
    Case 4:19-cv-00139-RSB-CLR Document 120 Filed 09/24/20 Page 5 of 5




include a specific and detailed explanation of (1) the additional materials

the party seeks to submit, (2) the volume of those materials, (3) why the

additional materials are necessary to the party’s argument, and (4) how

the party proposes to organize those materials to focus the Court’s review

(i.e., tables of contents, excerpts of specifically relevant material,

conference with opposing counsel concerning stipulations to facts

obviating the need for extensive exhibits, etc.). Leave to exceed the 100-

page limit shall not be granted absent a showing that the requesting

party was unable, despite diligent effort, to present the necessary

information within the limit.

     SO ORDERED this 24th day of September, 2020.




                                        __
                                        ______________________________
                                         ___________________________
                                        Chriistop
                                                pher L. Ray
                                        Christopher
                                        U  it d St
                                        United     t Magistrate
                                                States M i t t Judge
                                                                   J
                                        Southern District of Georgia
